t c memo united_states tax_court salus mundi foundation transferee et al petitioners v commissioner of internal revenue respondent docket nos filed date allen duane webber summer m austin jaclyn j pampel caitlin a urban ryan j kelly and phillip j taylor for petitioners john richard mikalchus for respondent 1cases of the following petitioners are consolidated herewith diebold foundation inc transferee docket no and ceres foundation inc transferee docket no memorandum findings_of_fact and opinion goeke judge in separate statutory notices of liability respondent determined that the salus mundi foundation the diebold foundation inc diebold foundation connecticut and the ceres foundation inc collectively petitioners are liable as transferees of the assets of the diebold foundation inc diebold foundation of dollar_figure each for the corporate_income_tax penalty and accrued interest assessed against double-d ranch inc double-d ranch for the taxable_year ended date the primary issues remaining for decision are whether the diebold foundation is liable as a transferee pursuant to section for the unpaid federal_income_tax and sec_6662 accuracy-related_penalty owed by double-d ranch for the date taxable_year and whether petitioners are liable as transferees of a transferee pursuant to sec_6901 for the unpaid federal_income_tax and sec_6662 accuracy-related_penalty owed by double-d ranch for the date taxable_year for the reasons stated herein we find that 2all amounts are rounded to the nearest dollar 3unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the diebold foundation is not liable as a transferee under sec_6901 and therefore petitioners are not liable as subsequent transferees under sec_6901 findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated by this reference petitioners are three sec_501 private_foundations organized in arizona connecticut and south carolina on october july and date respectively they received all of the assets of the diebold foundation in equal shares pursuant to the diebold foundation’s plan of dissolution and distribution of assets during the diebold foundation’s date taxable_year i the double-d ranch shareholders--the marital trust and the diebold foundation the dorothy r diebold marital trust marital trust was created upon the death of richard diebold on date in which mrs diebold was the sole beneficiary at the time of mr diebold’s death the marital trust owned all issued and outstanding shares of stock big_number shares in the double-d ranch the marital 4the parties also dispute whether the period of limitations expired before the mailing of the notices of liability to petitioners and thus barred respondent from determining transferee_liability as explained infra because we ultimately decide that petitioners are not liable as subsequent transferees it is not necessary that we decide whether the period of limitations expired trust had three cotrustees mrs diebold bessemer trust co n a bessemer trust and andrew w bisset bessemer trust was a national bank that served as trustee asset custodian and investment adviser to the marital trust austin power jr a senior vice president at bessemer trust served as counsel and account manager for both the marital trust and mrs diebold mr power was bessemer trust’s representative in its role as trustee of the marital trust mr bisset is an attorney licensed to practice law in connecticut and new york who served as mrs diebold’s personal attorney after her husband’s death the diebold foundation was a sec_501 charitable_organization organized and incorporated on date under the laws of the state of new york its directors in were mrs diebold mr bisset and mrs diebold’s three children at the request of mrs diebold on date approximately one-third of the outstanding_stock of double-d ranch big_number shares was transferred from the marital trust to the diebold foundation until date the marital trust and the diebold foundation collectively the double-d ranch shareholders owned all of the stock of double-d ranch--they held big_number shares and big_number shares respectively ii double-d ranch from at least date until their resignation effective date double-d ranch’s directors were mrs diebold her three children mr bisset and mr power the assets of double-d ranch consisted primarily of stock in american home products ahp a publicly traded company stock in other publicly traded companies u s treasury securities cash and real_estate the various securities and real_estate had high fair market values but low tax bases iii the decision to sell double-d ranch at some point in may or early date the cotrustees of the marital trust and the directors of the diebold foundation decided to sell the stock of double-d ranch mr power was primarily responsible for implementing the sale of the stock stephen a baxley a senior vice president in bessemer trust’s tax department and morton grosz richard leder and adam braverman assisted in the sale messrs grosz leder and braverman were attorneys at chadbourne parke llp a nationally known law firm messrs power baxley grosz leder and braverman collectively double-d ranch representatives represented double-d ranch throughout the stock sale process 5the real_estate consisted of over acres of property in connecticut the double-d ranch representatives discussed the sale with two groups of purchasers james m rhodes harry zelnick and ari bergmann collectively shap ii6 representatives and fortrend international llc fortrend the double-d ranch representatives initially met with the shap ii representatives on date and with fortrend on date both purchasers presented a similar interest--purchasing the stock of closely held corporations holding assets with high fair market values but low tax bases while it is not entirely clear what details were discussed at these meetings the parties did address the valuation method for the ahp stock the financial statements tax returns and contracts that the seller would need to provide the purchaser and the real_estate held by double-d ranch the double-d ranch representatives ultimately decided to sell the double-d ranch stock to the shap ii representatives and gained the approval of mrs diebold and her children in their various capacities the shap ii representatives created shap acquisition corp ii shap ii to serve as the acquirer of the double-d ranch stock with mr rhodes and mr zelnick serving as shap ii’s directors and officers while it is not clear at what level of detail the parties discussed the structure of the 6shap ii discussed infra was an entity created for the purchase of the double-d ranch stock transaction the double-d ranch representatives assumed that shap ii would use some form of tax strategy to offset the built-in gains in double-d ranch’s assets iv the letter of intent and the valuation of double-d ranch representatives from both the seller and the purchaser negotiated the price and drafted the transaction documents on date shap ii and the double- d ranch shareholders executed a letter of intent confirming the terms of the stock sale the letter of intent was signed by mr rhodes mr power and mr bisset acting on behalf of shap ii the marital trust and the diebold foundation respectively attached to the letter of intent was a term sheet defining the terms of the sale the term sheet reflected that shap ii7 would purchase all issued and outstanding double-d ranch stock for cash in an amount equal to the fair_market_value of the corporation’s assets minus an agreed-upon discount the agreed-upon discount was 7the letter of intent indicated that the purchaser was xyz corporation a special purpose entity until the actual purchaser was identified or organized on date shap ii was incorporated in the state of delaware to purchase the double-d ranch stock set equal to of the fair_market_value of the double-d ranch assets less double-d ranch’s tax basis in those assets as discussed above double-d ranch held mostly marketable_securities and real_estate an appraiser valued the real_estate at dollar_figure on date most of the securities were easily valued on various securities exchanges except for the ahp stock because double-d ranch owned such a large block of ahp stock selling it all at once in the stock market would have an impact on the stock’s value therefore the parties to the double-d ranch stock sale decided to value the ahp stock using the volume weighted average price for the five consecutive trading days before the stock sale closing the average of the weighted prices was considered the value of the ahp stock the double-d ranch assets were valued as follows item amount cash dollar_figure ahp stock big_number other_securities big_number land--farm big_number big_number 8for example if fair_market_value is dollar_figure and the tax basis is dollar_figure the agreed-upon discount would be dollar_figure x dollar_figure - dollar_figure double-d ranch’s marketable_securities were held in two accounts with bessemer trust the remaining marketable_securities were held in an account with the bank of new york v the stock purchase agreement on date shap ii and the double-d ranch shareholders executed a stock purchase agreement mrs diebold mr power as representative for bessemer trust and mr bisset signed on behalf of the marital trust mr bisset signed on behalf of the diebold foundation and mr rhodes signed on behalf of shap ii the stock purchase agreement indicated that the closing for the sale would occur on date the parties established additional bank accounts to handle the various fund transfers made pursuant to the stock purchase agreement finally the parties agreed in article vii section of the stock purchase agreement that-- shap ii will file a consolidated federal_income_tax return and where applicable state and local_tax returns for the period which includes the closing date which returns will include double-d ranch from and including the day following the closing date shap ii will be responsible for will pay or cause to be paid any and all taxes of double-d ranch with respect to any taxable_period ending after the closing date vi the escrow agreement on date the double-d ranch shareholders entered into an escrow agreement with bessemer trust where bessemer trust would serve as the shareholders’ representatives for all matters relating to the stock purchase agreement and an escrow account would be created with bessemer trust whereby bessemer trust would act as the escrow agent the double-d ranch shareholders agreed to deposit a portion of the proceeds from the stock sale into the escrow account for the purpose of satisfying any outstanding business obligations of double-d ranch that may have existed before the stock sale similarly shap ii agreed to hold back dollar_figure million of the stock purchase_price and deposit it in the escrow account this amount would become payable to the double-d ranch shareholders on or before date subject_to any adjustments relating to certain liabilities of double-d ranch vii shap ii’s financing shap ii financed its purchase of the double-d ranch stock with a loan from rabobank nederland rabobank rabobank issued a loan commitment letter to shap ii indicating its agreement to lend up to dollar_figure million for the acquisition of the double-d ranch stock that the loan was to mature no later than days from closing and as collateral for the loan shap ii would grant rabobank a first priority lien on the stock of double-d ranch and any property shap ii now has or hereafter shall have any interest as well as other collateral as mutually acceptable a copy of the commitment letter was provided to the double-d ranch representatives on date the double-d ranch shareholders and their representatives were not listed as a party to the financing agreements between rabobank and shap ii rabobank imposed certain conditions as part of its agreement to lend the dollar_figure million the biggest condition was that shap ii enter into a binding agreement to sell the double-d ranch assets after shap ii purchased double-d ranch’s stock to that end shap ii and morgan stanley executed a document titled execution by morgan stanley of volume-weight average price and market-on-close trades on risk basis shap ii-morgan stanley sale agreement pursuant to this agreement morgan stanley agreed to purchase and shap ii agreed to deliver million shares of ahp stock and various other_securities or their cash_equivalent to morgan stanley on the closing date without regard to whether the transaction between the double-d ranch shareholders and shap ii closed the securities sold pursuant to the shap ii-morgan stanley agreement were valued by the same methods used by 9the shap ii-morgan stanley agreement initially defined the closing date as date but it was later changed to date shap ii to value the double-d ranch assets for the double-d ranch stock sale neither double-d ranch nor the double-d ranch shareholders were a party to this agreement on date shap ii opened an account with morgan stanley to receive custody of the marketable_securities owned by double-d ranchdollar_figure viii the stock sale closing the closing was delayed from july to date and the stock purchase agreement was amended accordingly pursuant to the amended stock purchase agreement shap ii would pay dollar_figure million for the double-d ranch stock--dollar_figure million payable immediately and dollar_figure million held back and placed in escrow shap ii became the owner of all the shares of double-d ranch stock on date after the execution of various closing documents and the requisite money transfer of dollar_figure million to the escrow account at bessemer trustdollar_figure the closing documents included among other documents the following all discussed infra 10double-d ranch’s securities were in the custody of bessemer trust as of date morgan stanley did not receive custody of any marketable_securities in that account before date 11rabobank deposited dollar_figure into shap ii’s rabobank account then dollar_figure million was transferred to the escrow account at bessemer trust and dollar_figure was transferred back to rabobank for its fee for assisting in the transaction the notice of pledge and security_agreement the transfer agreement and the letter agreement at the time of the double-d ranch stock sale double-d ranch owned controlled and possessed assets having a fair_market_value well in excess of its liabilities the transfers of double-d ranch’s assets were arranged as follows custody of the assets held by the bank of new york were to be transferred to shap ii’s morgan stanley account on date after the bank of new york received written confirmation from mr bisset that the stock sale was consummated and custody of the assets held by bessemer trust were to be transferred to shap ii’s morgan stanley account on date pursuant to a letter agreement transfer agreement executed on date between bessemer trust double-d ranch and shap ii the transfer agreement irrevocably instructed bessemer trust to transfer custody of double-d ranch’s assets to shap ii’s morgan stanley account and to not honor any other request or instruction which would cause bessemer to be unable to make such transfer moreover the closing documents included an option contract between double-d ranch and toplands farm llc toplands farm dollar_figure pursuant to thi sec_12toplands farm was formed by one of the diebold children in order to purchase and operate a farm on the real_estate contract toplands farm paid dollar_figure for an option to purchase double-d ranch’s real_estate for its fair_market_value as of date toplands farm paid shap ii a downpayment of dollar_figure on date and a final payment of dollar_figure on august dollar_figure on july and shap ii paid the double-d ranch shareholders the hold back amount and additional purchase_price adjustments ultimately the double-d ranch shareholders received the following consideration for their stock item date amount payment at closing dollar_figure hold back and adjustment big_number price adjustment price adjustment total big_number big_number big_number the following amounts were distributed from the escrow account to the marital trust 13the dollar_figure option the dollar_figure downpayment and the dollar_figure final payment total dollar_figure--the fair_market_value per the appraisal item amount distribution--7 dollar_figure distribution--7 distribution--11 distribution--3 distribution--4 total big_number big_number big_number big_number big_number the following amounts were distributed from the escrow account to the diebold foundation item amount distribution--7 dollar_figure distribution--7 big_number distribution--11 big_number total big_number the transfers from the escrow account at bessemer trust to the marital trust and the diebold foundation were made pursuant to the escrow agreement the distributions to the marital trust corrected a misallocation made at the time of the stock sale ix post-closing transfers on date following the close of the double-d ranch stock sale mr rhodes executed a letter agreement the letter agreement that irrevocably instructed bessemer trust to transfer custody of double-d ranch’s assets to morgan stanley on date in settlement of the shap ii-morgan stanley sale agreement made on date mr rhodes as president of shap ii sent a letter to morgan stanley instructing them to transfer dollar_figure to shap ii’s rabobank account on date and morgan stanley and double-d ranch entered into a pledge and security_agreement which granted morgan stanley a security_interest in the assets held in double-d ranch’s bessemer trust account pursuant to the pledge and security_agreement morgan stanley agreed that it would not take possession of the assets before date mr rhodes sent notice of the pledge and security_agreement to bessemer trust on date neither the double-d ranch shareholders nor their representatives were a party to the pledge and security_agreement on date bessemer trust and the bank of new york transferred double-d ranch’s assets to shap ii’s morgan stanley account shortly thereafter rabobank’s loan was repaid shap ii received the following from its sales of the double-d ranch assets item amount securities dollar_figure land cash total big_number big_number big_number x return filings the double-d ranch shareholders timely filed returns that reflected the sale of their double-d ranch stock to shap ii on date the diebold foundation reported capital_gain with respect to the sale of its big_number shares on form_990-pf return of private_foundation for its taxable_year ended date double-d ranch timely filed form_1120 u s_corporation income_tax return for its short taxable_year ended date and checked the final return box on the return this return did not report any of double-d ranch’s asset sales made after the date stock sale between the double-d ranch shareholders and shap ii shap ii timely filed a consolidated_income_tax_return with double-d ranch for its taxable_year ended on date shap ii’s return reported all of the asset sales made by double-d ranch between date and date but also reported artificial losses resulting in shap ii’s reporting no tax_liability for its date taxable yearend xi procedural history on date respondent issued a notice_of_deficiency to double-d ranch determining a deficiency in income_tax of dollar_figure and a sec_6662 penalty of dollar_figure for the short taxable_year ended on date respondent determined that the sale of double-d ranch’s stock by the double-d ranch shareholders to shap ii should not be respected for federal_income_tax purposes respondent determined that in substance the stock sale was really a sale of double-d ranch’s assets followed by a liquidating_distribution to the double-d ranch shareholders while the notice_of_deficiency was issued after the three-year period of limitations respondent contends that the six-year period of limitations 14the artificial losses arose from some form of son-of-boss transaction see notice_2000_44 2000_2_cb_255 describing so-called son-of-boss transactions see also 128_tc_192 discussing the prototypical son-of-boss transaction under sec_6501 appliesdollar_figure double-d ranch did not file a petition with this court and respondent assessed the following amounts against double-d ranch on date item tax sec_6662 penalty interest amount dollar_figure big_number big_number respondent could not find any assets of double-d ranch from which to collect the assessed liability and determined that any additional efforts would be futile on date respondent issued a notice of liability to mrs diebold as the transferee of the assets of double-d ranch in the amount of dollar_figure for the corporate_income_tax penalty and accrued interest assessed against double-d ranch for the taxable_year ended date mrs diebold timely filed a petition and a trial was held in diebold v commissioner tcmemo_2010_238 we found that the separate legal existence of the marital trust should not be disregarded and 15respondent’s contention that the six-year period of limitations should apply is also predicated on the assumption that the stock sale should be recast as an asset sale followed by a liquidating_distribution that respondent had not met his burden of showing that mrs diebold was liable as a transferee of the marital trust as a result we held that mrs diebold was not liable as a transferee of double-d ranch respondent also determined that the diebold foundation was liable as a transferee of double-d ranch however pursuant to its plan of dissolution and distribution of assets effective on date the diebold foundation distributed all of its assets in equal shares to petitioners resulting in each petitioner’s receiving dollar_figure from the diebold foundationdollar_figure these transfers were not made in exchange for any property or in satisfaction of an antecedent debt on date respondent issued a notice of liability to each petitioner as a transferee of the assets of the diebold foundation in the amount of dollar_figure for the corporate_income_tax penalty and accrued interest assessed against double- d ranch for the taxable_year ended on date petitioners timely filed petitions in this court and the cases have been consolidated and are before this court for a decision without trial under rule dollar_figure 16the plan was approved by the supreme court of the state of new york 17the parties agree that the same evidence that was used in diebold v commissioner tcmemo_2010_238 should be used in the present case including continued opinion sec_6901 is a procedural statute authorizing the assessment of transferee_liability in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the transferee_liability was incurred sec_6901 does not create or define a substantive liability but merely provides the commissioner a remedy for enforcing and collecting from the transferee of the property the transferor’s existing liability 334_f2d_875 9th cir aff’g 37_tc_1006 57_tc_680 sec_6902 and rule d provide that the commissioner has the burden of proving the taxpayer’s liability as a transferee but not of showing that the transferor was liable for the tax under sec_6901 the commissioner may establish transferee_liability if a basis exists under applicable state law or state equity principles for holding the transferee liable for the transferor’s debts 357_us_39 111_tc_172 aff’d 213_f3d_1173 9th cir frank sawyer trust of date v commissioner t c continued the trial testimony as a result under rule these cases do not require a trial for the submission of evidence memo starnes v commissioner tcmemo_2011_63 diebold v commissioner tcmemo_2010_238 t he existence and extent of liability should be determined by state law commissioner v stern u s pincite thus state law determines the elements of liability and sec_6901 provides the remedy or procedure to be employed by the commissioner as the means of enforcing that liability 305_f2d_664 2d cir aff’g 35_tc_1148 moreover transferee_liability may be asserted against a transferee of a transferee 729_f2d_496 7th cir aff’g magill v commissioner tcmemo_1982_148 the commissioner may collect unpaid taxes of a transferor of assets from a transferee or a successor transferee of those assets sec_6901 c commissioner v stern u s pincite 104_tc_486 aff’d 102_f3d_1088 10th cir the commissioner bears the burden of proving that a party is liable as a transferee under state law or in equity sec_6902 rule d 93_tc_475 aff’d without published opinion 933_f2d_1014 9th cir i parties’ arguments petitioners argue that they cannot be liable as transferees because respondent failed to issue the notices of liability within the applicable three-year period of limitations set forth in sec_6901 and that the six-year period of limitations in sec_6501 does not apply because double-d ranch did not sell its marketable_securities during the date taxable_year moreover petitioners argue that they cannot be liable as transferees because double-d ranch itself was not liable for the deficiency and penalty respondent determined in his notice_of_deficiency for the date taxable_year alternatively if double-d ranch is found liable for the income_tax and penalty respondent determined in his notice_of_deficiency petitioners argue they are not liable under new york fraudulent conveyance law because double-d ranch did not convey any property to the diebold foundation and double-d ranch was solvent at the time of its stock sale respondent argues that the six-year period of limitations under sec_6501 applies to the assessment and collection of double-d ranch’s liability for the short taxable_year ended date because double-d ranch omitted an amount in excess of of gross_income stated in the return respondent argues that under the substance_over_form_doctrine the purported sale of double-d ranch stock to shap ii must be disregarded and recast as a sale of double-d ranch’s assets on date followed by a liquidating_distribution of the proceeds to the diebold foundation and the marital trust therefore under either new york fraudulent conveyance law or the trust fund doctrine the diebold foundation is liable as a transferee of double-d ranch respondent concludes that because the diebold foundation is liable as a transferee and transferred all of its assets to petitioners for no consideration petitioners are liable as subsequent transferees of double-d ranch whether the three-year or the six-year period of limitations applies depends on how we decide to characterize the transaction between the double-d ranch shareholders and shap iidollar_figure therefore we must first determine whether respondent 18in 410_fsupp2d_243 s d n y the court rejected the defendant’s assertion that multiple transfers should be collapsed into one transaction for the purpose of determining when the statute_of_limitations began to run on the plaintiff’s fraudulent conveyance claims the court noted that transactions have never been collapsed to determine whether a fraudulent conveyance is timely under the statute_of_limitations stating because a new claim for fraudulent conveyance accrues at the time of each conveyance it would be illogical and contrary to the spirit of the law to treat a series of transfers as one transaction for the purpose of determining when the statute_of_limitations was triggered however tronox inc v anadarko petroleum corp in re 429_br_73 s d n y rejected this argument in applying the oklahoma fraudulent transfer statute to a spin off reasoning that what constitutes a continued has shown that the transactions surrounding the double-d ranch stock sale should be collapsed under the new york uniform fraudulent conveyance act nyufca in deciding whether the diebold foundation is liable as a transferee if we find the diebold foundation liable as a transferee then we must determine whether petitioners are liable as transferees of a transferee ii new york uniform fraudulent conveyance act the law of the state where the transfer occurred in these cases new york controls the characterization of the transaction see commissioner v stern u s pincite nyufca includes provisions imposing transferee_liability on grounds of both actual and constructive fraud see n y debt cred law sec_273 sec_276 mckinney the elements of fraudulent conveyance claims under nyufca are the same as those under the federal bankruptcy code ames dept stores inc v wertheim schroder co in re 161_br_87 n bankr s d n y respondent asserts that the diebold foundation continued transfer under oklahoma law is very broad and the mills transfers were much more straightforward than the case before it because of our factual differences and our holding as explained subsequently it is not necessary that we address whether a new york court can collapse transactions to determine whether a fraudulent conveyance occurs within the period of limitations is liable as a transferee under the constructive fraud provision of nyufca the constructive fraud provision of nyufca provides that every conveyance made and every obligation incurred by a person who is or will be thereby rendered insolvent is fraudulent as to creditors without regard to his actual intent if the conveyance is made or the obligation is incurred without a fair consideration n y debt cred law sec_273 the party asserting that a transfer should be set_aside under this section bears the burden of showing fraud by a preponderance_of_the_evidence 249_fsupp2d_357 s d n y accordingly establishing constructive fraud and therefore transferee_liability under n y debt cred law sec_273 requires respondent to prove by a preponderance_of_the_evidence a conveyance made without fair consideration by a person who was or will be rendered insolvent by the conveyance see 30_f3d_310 2d cir a conveyance includes every payment of money assignment release transfer lease mortgage or pledge of tangible or intangible_property and also the creation of any lien or incumbrance n y debt cred law sec_270 mckinney fair consideration is given-- a when in exchange for such property or obligation as a fair equivalent therefor and in good_faith property is conveyed or an antecedent debt is satisfied or b when such property or obligation is received in good_faith to secure a present advance or antecedent debt in amount not disproportionately small as compared with the value of the property or obligation obtained id sec_272 fair consideration must be determined upon the facts and circumstances of each particular case 246_br_152 s d n y citing united_states v mccombs f 3d pincite furthermore under n y debt cred law sec_271 mckinney a person is insolvent when the present fair salable value of his assets is less than the amount that will be required to pay his probable liability on his existing debts as they become absolute and matured respondent’s transferee_liability claim under nyufca is predicated on the assertion that the series of transactions among the double-d ranch shareholders shap ii morgan stanley and rabobank should be collapsed and treated as if double-d ranch sold all of its assets and then made a liquidating_distribution to its shareholders if the transactions are collapsed accordingly then double-d ranch will have transferred substantially_all of its assets to the diebold foundation and the marital trust receiving virtually nothing in exchange let alone fair consideration if the preceding is so found it follows that the diebold foundation will be liable as a transferee of double-d ranch’s assets under n y debt cred law sec_273 while intent is generally irrelevant in a constructive fraud action under nyufca when a party is seeking to recharacterize a transaction or series of transactions for purposes of showing no fair consideration was given the party must prove that the multiple transactions were linked and that the transferee had actual or constructive knowledge of the entire scheme that rendered her exchange with the debtor fraudulent see sullivan b r pincite citing 48_f3d_623 2d cir 284_br_355 bankr s d n y constructive knowledge may be found where the initial transferee became aware of circumstances that should have led to further inquiry into the circumstances of the transaction but no inquiry was made hbe leasing corp f 3d pincite while some cases have stated that purchasers who do not make appropriate inquiries are charged with the knowledge that ordinary diligence would have elicited 636_fsupp_1537 s d n y aff’d without published opinion 847_f2d_836 2d cir others appear to have required a more active avoidance of the truth see schmitt v morgan n y s 2d app div test is whether subsequent purchaser who did not make serious inquiry was shielding himself from knowledge that a fraudulent conveyance had occurred the knowledge requirement reflects the policy of the uniform fraudulent conveyance act to protect innocent purchasers for value who received the debtor’s property without awareness of any fraudulent scheme and is closely connected to the requirement of good_faith see 453_br_499 s d n y citing hbe leasing f 3d pincite ufca requirement of ‘good faith’ refers solely to ‘whether the grantee knew or should have known that he was not trading normally but that the purpose of the trade so far as the debtor was concerned was the defrauding of his creditors ’ quoting ggfcp sec pincite the good_faith inquiry is an objective one that generally asks whether the transferee had information that put it on inquiry notice that the transferor was insolvent or that the transfer might be made with a fraudulent purpose and whether a diligent inquiry would have discovered the fraudulent purpose of the transfer wachovia bank b r pincite citing 439_br_284 s d n y discussing u s c sec c hbe leasing involved the application of nyufca in order to collapse multiple transactions on the basis of the knowledge of the transferee the relevant parties included the debtor_corporation the majority shareholder son and the mortgagee mother first the mortgagee mother made loans to the debtor_corporation in exchange for security interests in debtor_corporation property next the majority shareholder son had the debtor_corporation use the borrowed funds for improper purposes the primary question was whether these transactions could be collapsed in order to determine whether the debtor_corporation received fair consideration in exchange for the security_interest granted to the mortgagee mother the court found that there was sufficient evidence to charge the mortgagee mother with constructive knowledge of the improper expenditures of the borrowed funds and therefore collapsed the transactions in determining fair consideration under nyufca where when the mortgagee mother was the director of the debtor_corporation she knew the majority shareholder son had used the debtor_corporation as a conduit for making various payments for family and other noncorporate purposes the mortgagee mother knew the debtor_corporation was a defendant in a rico fraud action and the mortgagee mother knew that the majority shareholder son had made large loans to the debtor_corporation the court found that the mortgagee mother had constructive knowledge under these circumstances because her failure to inquire represented a conscious turning away from the subject hbe leasing f 3d pincite in sunbeam corp b r pincite citing in re greenbrook carpet co 722_f2d_659 11th cir the court stated that a lender may extend a loan to an entity even if it is aware that this entity ultimately intends to use the funds to repay antecedent debt or invest in a speculative venture the court reasoned that the fact that a speculative venture turns out to be unprofitable is not grounds to retroactively impute knowledge to the lender that the debtor’s investment far exceeded its value id pincite on the basis of the authorities discussed in order to collapse the transactions we must determine whether respondent has shown that in the diebold foundation became aware of circumstances that should have led to further inquiry into the circumstances of the transaction but no inquiry was made because the double-d ranch representatives concede that they did not inquire into what shap ii planned on doing we must determine only whether an inquiry was required respondent asserts that the double-d ranch representatives h ad to have been aware that any_tax advantage that shap ii intended to obtain could not have been legitimate knew or should have known that they were engaging the services of a company that marketed transactions that were solely tax motivated and designed to artificially avoid taxes and considering the sophistication and educational level of the representatives their discussions with fortrend sentinel and river run and the large amount of money at stake it is not plausible that the representatives were in the dark about the substance of the transaction it is clear from the record that the double-d ranch representatives knew shap ii would likely need to sell most of the double-d ranch assets in order to repay their 30-day loan from rabobank and shap ii was planning on using tax_attributes to offset the built-in gains of the double-d ranch assets respondent also asserts that while mrs diebold may have desired to diversify her portfolio or transfer some assets as gifts the same objectives could have been accomplished by liquidating double-d ranch however in the absence of knowledge of a nefarious scheme when faced with the choice of liquidating the assets of double-d ranch or selling its stock the double-d ranch shareholders were not required to choose the result that produced the highest tax_liability they chose to maximize the cash proceeds by selling the stock of double-d ranch rather than liquidating it while there is uncertainty as to what the double-d ranch representatives were aware of in concerning the legitimacy of shap ii’s actions we find that their level of awareness about shap ii’s plans to engage in some sort of tax strategy did not require in the double-d ranch representatives to make further inquiry into the circumstances of the transaction notice_2001_16 2001_1_cb_730 regarding intermediary transactions had not been released when the stock sale transaction took placedollar_figure shap ii was an unrelated third party that acquired the benefits_and_burdens_of_ownership of double-d ranch once the stock sale was complete there are legitimate transactions that shap ii could have contemplated to offset or defer double-d ranch’s built-in gains and respondent has failed to show why the double-d ranch representatives should have known that shap ii planned on using a fraudulent tax strategy in order to do so 19notice 2001_1_cb_730 was not released until date and was not published until date the internal_revenue_service and the department of the treasury issued this notice to alert taxpayers and their representatives of certain responsibilities that might arise from participating in an intermediary transaction these transactions were marketed to taxpayers for the avoidance of federal income taxes an intermediary transaction generally involved fraudulently structuring the actions of multiple parties ie an asset purchaser a stock seller and a stock purchaser so that assets and stock changed ownership with no resulting federal income taxes moreover the facts of these cases are much less egregious than the facts found in hbe leasing--our transaction is between unrelated parties as opposed to between mother and son there was no evidence presented that shap ii was a defendant in any relevant legal proceedings and there has been no finding that the double-d ranch representatives had actual knowledge of any past fraudulent activities of shap ii furthermore these cases are similar to sunbeam in that shap ii’s tax strategy can be analogized to a speculative venture while the double-d ranch representatives knew shap ii planned on engaging in some form of tax strategy the fact that the strategy failed should not retroactively impute knowledge to the double-d ranch representatives that shap ii’s plans were specious therefore respondent’s assertions that the double-d ranch representatives should have known that the transaction was not legitimate are insufficient to support a finding that the double-d ranch representatives had constructive knowledge of shap ii’s entire scheme furthermore the facts in these cases closely resemble the facts in frank sawyer trust and starnes--both cases where we decided not to collapse various transactions under uniform fraudulent conveyance statutes in starnes the taxpayers each owned of the stock of tarcon a freight consolidation corporation the taxpayers had sold virtually all of the assets of tarcon to an unrelated third party so that tarcon had only cash and contingent federal and state corporate_income_tax liabilities another unrelated third party midcoast and the tarcon shareholders entered into a contract to sell the tarcon stock where midcoast was obligated to file corporate tax returns and report the capital_gains arising from tarcon’s asset sales after midcoast failed to pay tarcon’s income_tax liabilities the commissioner asserted a transferee_liability action against the tarcon shareholders in frank sawyer trust the taxpayer owned of the stock in taxi corporations and real_estate corporations like starnes the taxpayer had sold all the assets of the corporations to an unrelated third party so that the corporations had only cash and contingent federal and state corporate_income_tax liabilities another unrelated third party fortrend and the taxpayer entered into a contract to sell the corporations’ stock where fortrend was obligated to file corporate tax returns and report the capital_gains arising from the corporations’ asset sales after fortrend failed to pay the corporations’ income_tax liabilities the commissioner asserted a transferee_liability action against the taxpayer in both starnes and frank sawyer trust the corporations’ assets were not used to purchase the stock from the taxpayer but an independent third party rabobank financed the transaction moreover in both cases the corporations were solvent at the time their stock was sold notice_2001_16 supra had been released prior to the transaction in starnes but was released after the transactions in frank sawyer trust we applied state fraudulent conveyance law in both cases to determine whether the taxpayers should be liable for the income_tax liabilities of the corporations specifically we focused on whether all of the parties involved had knowledge of the multiple transactions including the fraudulent scheme to offset the tax_liabilities we held that because the commissioner failed to show the taxpayers’ knowledge of the fraudulent scheme the transactions should not be collapsed we then applied the relevant fraudulent conveyance statute without collapsing the transactions and found that because there was no fraudulent conveyance to the taxpayers they were not liable as transferees we find the facts in these cases to be very similar to those in starnes and frank sawyer trust the transaction between the double-d ranch shareholders and shap ii was conducted between two unrelated parties the double-d ranch assets were not used to purchase the stock from the double-d ranch shareholders rather there was an independent infusion of cash in the form of a loan from rabobank another unrelated third party not only was double-d ranch solvent when sold it had yet to incur any significant tax_liability because it had not sold its assets at the time of the stock sale lastly notice_2001_16 supra had not been released at the time this transaction was consummated as in starnes and frank sawyer trust respondent has not carried the burden of proving we should collapse the transactions accordingly we will respect the form of the transactions in applying nyufca an opinion in another transferee case with similar facts has recently been filed--feldman v commissioner tcmemo_2011_297 holding the taxpayer liable as a transferee however in holding the taxpayer liable as a transferee the court in feldman found that it was absolutely clear that the taxpayer was aware the stock purchaser had no intention of ever paying the tax_liabilities and the loan used to purchase the stock was a sham because it was made by a shareholder of the purchaser and was not evidenced by a writing moreover the feldman transaction took place after the issuance of notice_2001_16 supra in our cases the transaction took place before the issuance of notice_2001_16 supra the funds used to purchase the stock were lent by an independent third party and the level of knowledge possessed by double-d ranch concerning shap ii’s plans did not require further inquiry into the circumstances of the transaction n y debt cred law sec_273 requires respondent to show a conveyance made without fair consideration by a person who was or will be rendered insolvent by the conveyance see united_states v mccombs f 3d pincite at the time the double-d ranch shareholders sold their stock to shap ii double-d ranch was solvent possessing over dollar_figure million in assets and no significant liabilities shap ii paid money to the double-d ranch shareholders in exchange for the stock after the stock sale was consummated double-d ranch sold its assets to morgan stanley and used the proceeds to repay a prior loan from rabobank no assets were conveyed from double-d ranch to the double-d ranch shareholders because there was no conveyance of assets from double-d ranch to the double-d ranch shareholders that rendered double-d ranch insolvent we find that there was no fraudulent conveyance under nyufca from double-d ranch to the double-d ranch shareholders therefore the diebold foundation is not liable as a transferee under sec_6901 iii transferee_liability of petitioners finally we must determine whether petitioners are liable as subsequent transferees of double-d ranch for the unpaid deficiency in corporate_income_tax penalty and interest due from double-d ranch for the short taxable_year ended date as previously mentioned transferee_liability may be asserted against a transferee of a transferee 729_f2d_496 the commissioner may collect unpaid taxes of a transferor of assets from a transferee or a successor transferee of those assets sec_6901 c commissioner v stern u s pincite 104_tc_486 again we apply new york law in determining whether petitioners are liable as subsequent transferees and respondent bears the burden_of_proof under n y debt cred law sec_273 respondent must prove a conveyance made without fair consideration by a person who was or will be rendered insolvent by the conveyance united_states v mccombs f 3d pincite moreover a person is insolvent when the present fair salable value of his assets is less than the amount that will be required to pay his probable liability on his existing debts as they become absolute and matured n y debt cred law sec_271 the diebold foundation transferred all of its assets to petitioners pursuant to its plan of dissolution approved by the supreme court of the state of new york leaving the diebold foundation with no assets in the event that it was held liable as a transferee however because we hold that the diebold foundation is not liable as a transferee of the assets of double-d ranch petitioners cannot be liable as transferees of a transferee therefore we hold that petitioners are not liable under sec_6901 as transferees of a transferee iv conclusion we conclude that respondent has not established that a fraudulent conveyance occurred under new york law in reaching our holding herein we have considered all arguments of the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for petitioners
